DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 02/25/2022. Claims 1, 7, 10, 12-17 are pending in the current office action. Claims 7, 12, and 14 have been amended and claim 17 is a new claims. 

Status of the Rejection
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New claim objections are necessitated by the amendments. 
A new grounds of rejection under 35 U.S.C. § 112(a) new matter is necessitated for new claim 17.
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Objections
Claim 17 objected to because of the following informalities: 
Claim 17, line 2: please amend “the membrane” to instead recite “the SAM” to be consistent with how the self-assembling membrane is recited in instant claim 13. 
Claim 17, lines 2-3 recite “a process of fabrication of the membrane is based on composition propositions of 60:10:10:20 (v/v)”. It appears the applicant intended to recite “composition proportions”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites “wherein a process of fabrication of the membrane is based on composition propositions of 60: 10: 10:20 (v/v) between bM-β-DMCD (6 mg/mL), TCD (5.3 mg/mL), PEG (0.3 mg/mL), and PVP (0.4 mg/mL) under a two-step incubation: first step of incubation is at 80°C for 2 hours, then second step is at 37°C incubation for 96 hours”. A review of the filed specification does not provide support for the limitation “composition propositions of 60: 10: 10:20 (v/v) between bM-β-DMCD (6 mg/mL), TCD (5.3 mg/mL), PEG (0.3 mg/mL), and PVP (0.4 mg/mL)”. The instant specification does appear to provide support for “a two-step incubation: first step of incubation is at 80°C for 2 hours, then second step is at 37°C incubation for 96 hours” as outline din Para. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 7, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (ET Chen, J Thornton, C Mulchi Jr, Mapping circular current for a single brain cancer cell’s spatial-temporal orientations based on a memristor/memcapacitor, Sensors & Transducers 183(12) (2014) 72-83, hereinafter referred to as Chen 1) in view of Chen et al. (ET Chen, HL Pardue, Analytical Applications of Catalytic Properties of Modified Cyclodextrins, Anal. Chem. 65 (1993) 2563-2567, hereinafter referred to as Chen 2). 
Regarding claim 1, Chen 1 discloses a memristor/memcapacitor device [title; abstract]) comprising: 
an electrode comprising a substrate of gold (the device is fabricated on a gold chip [Section 2.1., Pg. 64]); and
a self-assembling membrane (SAM) comprising a polymer matrix comprised of an electric conductive copolymer (self-assembling membrane sensor that comprises conductive copolymers [Section 2.1., Pg. 64]); wherein the copolymer is further comprised of:
one or more 
Chen discloses wherein the SAM comprises mono substituted DMCD and thus fails to expressly teach “bis” imidazole substituted dimethyl-β-cyclodextrin. 
Chen 2 discloses catalytic properties of modified cyclodextrins for analytical applications [title, abstract] wherein both mono-modified and bis-modified cyclodextrin were studied for catalytic behavior in analytical applications [Pg. 2563; introduction]. Chen 2 teaches that “clearly both the mono- and bis-substituted cyclodextrins yield enhanced reaction rates” [Pg. 2564, Right Col]. Chen 2 further teaches that the bis-modified DMCD has a catalytic rate constant at least two times as large as that of mono-modified DMCD [Table 1]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mono-imidazolyl DMCD taught by Chen 1 with a bis-modified DMCD because Chen 2 teaches that both mono-modified and bis-modified DMCD yield enhanced reaction rates in analytical tests and would provide the additional benefit of having an increased catalytic rate constant [Pg. 2564, Right Col.; 
The limitations wherein the device will “induce direct electron-transfer (DET) among functional groups of the SAM when a potential is applied” are intended use and/or functional limitations. Apparatus claims cover what a device is
Regarding claims 7, the limitations “wherein a 3D nanostructure SAM has a Z-value 15.1 nm with a Rq value 1.7 nm” further limits the physical structure of the self-assembled membrane. This physical structure would necessarily form from the material of modified Chen. The structure self-assembles and thus the structure of Chen 1 as modified by Chen 2 would inherently self-assemble into the 3D nanostructure SAM that has the corresponding Z-value and Rq values of instant claim 7 absent any clear and convincing evidence and/or arguments to the contrary. 
Regarding claim 10, the limitation “wherein the device has a function of mimicking mimics polarizable microtubules in cells” is a functional limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Chen 1 as modified by Chen 2 above discloses the polymer matrix membrane comprising the same conductive copolymers of bM-β-DMCD, T-CD, PEG, and PVP that are formed on a gold substrate electrode and thus absent any clear and convincing evidence and/or arguments to the contrary the structure of Chen is configured for and capable of performing the functional limitations of the claim. 
Regarding claim 12, the limitations “wherein the first-order rate constant results obtained by fitting the plot curves of the DET peak current and the MEM (Memristive) peak current vs. scan time (5 scan cycles) in the presence of 40 ng/mL MMP-2 have increased 123 and 35.6-fold compared with a control sample solution, respectively, is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Chen 1 as modified by Chen 2 above discloses the polymer matrix membrane comprising the same conductive copolymers of bM-β-DMCD, T-CD, PEG, and PVP that are formed on a gold substrate electrode and thus absent any clear and convincing evidence and/or arguments to the contrary the structure of Chen is configured for and capable of performing the functional limitations of the claim. 
Regarding claim 13, the limitation “wherein the SAM of the device mimics a function of an antibody of MMP2 enzyme with a Michaelis-menten constant Km result 6.75 pM by a Lineweaver-Burke plots over MMP2 concentrations 7.0x10-13 to 1.4x10-9 M” is a functional limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Chen 1 as modified by Chen 2 above discloses the polymer matrix membrane comprising the same conductive copolymers of bM-β-DMCD, T-CD, PEG, and PVP that are formed on a gold substrate electrode and thus absent any clear and 
Regarding claim 14, the limitation “wherein the device has a Kc value of l.6x107/s and the Kc/Km= 6.4xl018 s-1 M-1 when MMP-2 concentration is between 2x10-17 to 8.0x10-16 M using a chronoamperometric method” is a functional limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Chen 1 as modified by Chen 2 above discloses the polymer matrix membrane comprising the same conductive copolymers of bM-β-DMCD, T-CD, PEG, and PVP that are formed on a gold substrate electrode and thus absent any clear and convincing evidence and/or arguments to the contrary the structure of Chen is configured for and capable of performing the functional limitations of the claim.
Regarding claim 15, the limitations “wherein the device directly detects MMP-2 in NIST SRM human serum specimens in concentrations of 81.15 ± 0.10 ag/mL under normal glucose, 1.13 ± 0.0016 pg/mL under hypoglycemia glucose of and 1.4± 0.0001 pg/mL under hyperglycemia glucose, respectively, using a chronoamperometric method” are functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is 
Regarding claim 16, the limitations “wherein the device has a Detection of Limits (DOL) value of 8.67x10-18 g/mL in a PBS solution for direct quantitation of a MMP2 concentration between 20 ag/mL to 100 ng/mL with a Relative Pooled Standard Deviation 1.4% using a Chronoamperometric method” are functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Chen 1 as modified by Chen 2 above discloses the polymer matrix membrane comprising the same conductive copolymers of bM-β-DMCD, T-CD, PEG, and PVP that are formed on a gold substrate electrode and thus absent any clear and convincing evidence and/or arguments to the contrary the structure of Chen is configured for and capable of performing the functional limitations of the claim.
Regarding claim 17, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions . 

Response to Arguments
Applicant’s arguments, see Remarks Pgs. 4-13, filed 03/02/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pgs. 4-11 that the rejection of record fails to teach the well-ordered crossing-nanotubes of instant claim 1. 
Examiner’s Response #1
Examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments that the structure of Chen 1 is a vertical bridge structure with a superlattice nanopore while the instant device is a well-ordered crossing-nanotube structure is not convincing. The rejection of record is based on the combined teachings of Chen 1 and Chen 2, wherein the mM-β-DMCD of Chen 1 is substituted with the bM-β-DMCD of Chen 2. Although Examiner agrees that Chen 1 indeed teaches a vertical bridge structure, there is no indication that substituting the mM-β-DMCD with bM-β-DMCD would yield the same structure. The instant claims suggest the membrane self-assembles and thus the structure of Chen 1 as modified by Chen 2 would inherently self-assemble into the well-ordered crossing-nanotube structure absent any clear and convincing evidence and/or arguments to the contrary. Applicant’s argument with regards to the composition proportions is not convincing as the volume ratios provided are new matter and is not supported by the instantly filed disclosure. However, providing evidence that such 60:10:10:20 ratio does form the well-ordered crossing-nanotube structure is not evidence disputing the rejection of record, indicating that the compositions of Chen 1 would also form the well-ordered crossing-nanotube structure. Applicant has not provided evidence that the specific ratio is essential to forming the structure and there is no arguments or evidence that the ratios given in Chen 1 would not also form the same structure after replacing the mM-β-DMCD with bM-β-DMCD.


Applicant’s Argument #2
Applicant argues on Pgs. 12- that one would not have expected the functionality of biocommunication and would not have performed the fabrication steps disclosed in the instant claims including new claim 17. 
Examiner's Response #2
Examiner respectfully disagrees. As outlined above with regards to claims 7, 10, and 12-16, Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Chen 1 as modified by Chen 2 above discloses the polymer matrix membrane comprising the same conductive copolymers of bM-β-DMCD, T-CD, PEG, and PVP that are formed on a gold substrate electrode and thus absent any clear and convincing evidence and/or arguments to the contrary the structure of Chen is configured for and capable of performing the functional limitations of the claim. The argument that Applicant has found a new application for using the device does not impart patentable weight in a device claim since the device is only limited by structural elements and not by the intended use or function of the device. Regarding the fabrication method, applicant is directed towards MPEP § 2144.05(II)(A) which discusses the obviousness of routine optimization of concentrations and temperatures and MPEP § 2113, which discusses product-by-process limitations wherein the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795